Citation Nr: 1749827	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-25 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Propriety of the reduction from 20 percent to 0 percent disabling for left knee medial/lateral instability, effective November 2, 2010.  

2.  Propriety of the reduction from 40 percent to 20 percent disabling for low back syndrome, effective November 1, 2010. 

3.  Entitlement to service connection for a cervical neck and thoracic spine disability, to include as secondary to the service-connected low back syndrome.

4.  Entitlement to service connection for a bilateral leg disability, to include restless leg syndrome and radiculopathy, and to include as due to the service-connected low back syndrome. 

5.  Entitlement to an increased evaluation for left knee medial/lateral instability, in excess of: 0 percent from November 1, 2010, to October 22, 2015; and 10 percent since October 23, 2015.  

6.  Entitlement to an increased evaluation for low back syndrome, in excess of 20 percent since November 1, 2010. 

7.  Entitlement to an increased evaluation for migraine headaches, in excess of 30 percent since November 16, 2004.

8.  Entitlement to a total disability rating based upon unemployability (TDIU), to include on an extraschedular basis.



WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel



INTRODUCTION

The Veteran had qualifying service from August 1992 to June 1996.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from April and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In an April 2012 rating decision, the low back syndrome was increased from 10 percent to 20 percent disabling, effective November 1, 2010.  However, because the maximum disability rating has not yet been granted, the appeal remains properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran and her spouse testified at an October 2014 videoconference hearing before the undersigned Veterans Law Judge. 

In March 2015, the Board remanded for further development.  For the reasons discussed below, substantial compliance was not achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In a March 2017 rating decision, the left knee medial/lateral instability was increased from 0 percent to 10 percent disabling, effective October 23, 2015.  However, because the maximum disability rating has not yet been granted, the appeal remains properly before the Board.  See AB, 6 Vet. App. at 35.

In an April 2017 correspondence, the Veteran and West Virginia Department of Veterans Assistance (WVDVA) were notified that the September 2010 VA Form 21-22 was invalid (for failure to complete section 13, which authorized VA to disclose records protected under 38 U.S.C.A. § 7332).  A valid 21-22 was requested, but, to date, none has been submitted.  As such, WVDVA does not have access to VA electronic systems, VA is unable to disclose any protected records to WVDVA, no VA Form 646 was solicited upon recertification to the Board, and the Board considers the Veteran pro se (without representation).   

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ): (1) entitlement to service connection for a cervical neck and thoracic spine disability; (2) entitlement to service connection for a bilateral leg disability; (3) entitlement to an increased rating for left knee medial/lateral instability; (4) entitlement to an increased rating for low back syndrome; (5) entitlement to an increased rating for migraines; and (6) entitlement to a TDIU.



FINDINGS OF FACT

1.  An April 2010 rating decision proposed to reduce the Veteran's evaluations for left knee medial/lateral instability and low back syndrome; the accompanying notice informed the Veteran of the 60 day period for the submission of evidence and of the right to request a predetermination hearing within 30 days.

2.  In August 2010, the Veteran was notified of the rating decision implementing the final reductions in the evaluations for left knee medial/lateral instability and low back syndrome.  At the time of the August 2010 rating decision, the evidence of record failed to establish objective improvement in the Veteran's overall functional impairment or in the frequency and severity of the symptomatology associated with either disability.


CONCLUSIONS OF LAW

1.  The left knee medial/lateral instability rating reduction was improper and restoration of the prior rating is warranted.  See 38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.97, Diagnostic Code (DC) 5257 (2017).

2.  The low back syndrome rating reduction was improper and restoration of the prior rating is warranted.  See 38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.97, DC 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran generally contends that the left knee medial/lateral instability and low back syndrome rating reductions were improper and that the manifestations of each warrant a higher evaluation.  See April 2010 Correspondence; October 2014 hearing transcript.  Based on the evidence below, the Board agrees that the reductions were improper, but remands for further development to determine whether increased evaluations are warranted.

The left knee medial/lateral instability and low back syndrome evaluations were improperly reduced.  To reduce a rating, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  It must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  The fact-finder must issue a rating decision proposing to reduce the evaluation and notice of the 60 day period for the submission of evidence and of the right to request a predetermination hearing within 30 days.  

An April 2010 rating decision proposed to reduce the Veteran's evaluations for left knee medial/lateral instability and low back syndrome and the accompanying notice informed the Veteran of the 60 day period for the submission of evidence and of the right to request a predetermination hearing within 30 days.  In August 2010, the Veteran was notified of the rating decision implementing the final reductions in the evaluations for the left knee and low back.  However, at that time, the evidence of record failed to establish objective improvement in the Veteran's overall functional impairment under the ordinary conditions of life and work or in the frequency and severity of the symptomatology associated with either disability.  Specifically, the AOJ's conclusion that the Veteran's disabilities improved is inconsistent with the Veteran's continued need to receive knee injections every three months, reports of increased knee and back pain, and corroborated lay statements of reduced functionality in both the knees and low back.  See October 2010 treatment record from Dr. O'Saile; April 2010 Correspondence; October 2014 hearing transcript.  Therefore, the reductions were improper and restoration is warranted.  


ORDER

Restoration of the 20 percent rating for left knee medial/lateral instability is granted effective November 2, 2010.  

Restoration of the 40 percent rating for low back syndrome is granted effective November 1, 2010.  


REMAND

The October 2015 examiner opined that the Veteran had no cervical neck, thoracic spine, or bilateral leg disability that was at least as likely as not (50 percent probability or greater) caused or aggravated by service or the Veteran's service-connected low back syndrome (nexus).  The examiner supported his opinion, in part, by noting no related, in-service complaints or symptoms.  However, a December 1994 service treatment record notes the Veteran's report that after lifting a lawn mower, she felt as if she had pulled a muscle in her back.  The pain was described as sharp, radiating down the right leg, and radiating up the back and into the upper back.  As the October 2015 examiner's opinion may have been based on an inaccurate factual premise, further development is required.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Second, the Veteran was last afforded examinations for the left knee medial/lateral instability and low back syndrome in October 2015.  During the pendency of the appeal and following the most recent VA examinations, it was determined that adequate VA examinations of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways.  See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.  The joints involved "should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  See 38 C.F.R. § 4.59.  The examinations did not test for passive range of motion; as such, they are inadequate for rating purposes.  As such, a new VA examination is required to assess. 

Third, the October 2015 migraine examination did not assess any associated sensory deficits and the AOJ failed to assess whether a separate compensable rating is warranted for numbness and tingling on the right side of the face.  The Board highlights the following evidence: January 2005 treatment note by Dr. Rana (Dr. Rana assessed "[a]cute right facial and right ear numbness of unclear etiology most likely possibility is migraine related symptoms . . ."); March 2005 neurological disorders examination (the Veteran reported numbness to the right side of the face associated with headaches); and February 2009 treatment note by Dr. Peters (Dr. Peters assessed "transformed migraine headache[s] and a form of complicated migraine[s] because [the Veteran] has been having some numbness and tingling on the right side of her face").  As DC 8100 does not contemplate this symptom, further development is required to determine whether a separate compensable rating is warranted.  See 38 C.F.R. § 4.124a, DC 8100.

Fourth, TDIU is inextricably intertwined with the remanded issues herein.  As such, it must also be remanded for readjudication following the aforementioned development.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical nexus opinion regarding whether the Veteran's cervical neck, thoracic spine, and/or bilateral leg disabilities were at least as likely as not (50 percent probability or greater) caused or aggravated by the Veteran's service or her service-connected low back syndrome.

The opinion must discuss, but is not limited to, the December 1994 service treatment record discussed above.  See Remand body.

An adequate opinion must consider the Veteran's statements, be based on accurate factual premises, and contain sufficient rationale to support conclusions.  If any opinion cannot be rendered without resorting to mere speculation, the examiner must state whether the inability to provide the needed opinion is due to: the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional evidence that would permit the opinion to be provided.

The Board defers to the examiner's discretion to determine whether another in-person examination is required to render the requested opinion.

2.  Schedule the Veteran for new examinations to assess the current severity of her left knee medial/lateral instability and low back syndrome.  

Examinations must comply with Correia.  See Remand body; Correia, 28 Vet. App. at 168-70; 38 C.F.R. § 4.59.

3.  Obtain an addendum medical opinion to assess the current severity of the Veteran's migraine headaches.
The opinion must discuss, but is not limited to, the: January 2005 treatment note by Dr. Rana; March 2005 neurological disorders examination; and February 2009 treatment note by Dr. Peters.  See Remand body. 

An adequate opinion must consider the Veteran's statements, be based on accurate factual premises, and contain sufficient rationale to support conclusions.  If any opinion cannot be rendered without resorting to mere speculation, the examiner must state whether the inability to provide the needed opinion is due to: the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional evidence that would permit the opinion to be provided.

The Board defers to the examiner's discretion to determine whether another in-person examination is required to render the requested opinion.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


